Per Curiam.
The petition charges Granville Pendleton, who is. a duly licensed attorney at law in this state, with having collected in his official capacity as such attorney, and wrongfully appropriated, a certain sum of money. The Ool-. *545lection of the money is admitted by respondent, but he asserts that he duly accounted for and paid over the same to relator. To show such accounting and payment respondent relies largely upon a certain receipt representing two payments of $55 and $35 respectively, figures alone being employed in stating the amounts. While acknowledging his signature thereto, relator denies receiving any portion of the money therein described, save and except $10. He contends that the two amounts of $55 and $35 mentioned in said receipt are, as to all save $10, a forgery; the-forgery being perpetrated by inserting, after his signature was attached, the figures 5 and 3 before the figures 5 and 5 respectively in said receipt.
The success or failure of the proceeding for disbarment rests largely upon the charge of forgery. Touching this specific charge and the general issue of -payment, witnesses were produced and examined in open court.
The principal object of disbarment proceedings is to purify the legal profession. But the judgment of disbarment may entail disastrous consequences upon the individual himself. We think such a judgment should only be pronounced upon clear and convincing proofs. This view is pre-eminently appropriate where, as in the present case, the judgment is based upon a charge and tried upon an issue cognizable under the criminal code. After careful consideration of the evidence we cannot say that the charge of forgery in connection with the receipt, or the general allegation of a wrongful appropriation of money, is thus established. This being true, the prosecution fails and the proceeding against respondent must be dismissed.